Citation Nr: 1422337	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-21 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for vertigo.  

2.  Entitlement to service connection for Meniere's disease.  

3.  Entitlement to service connection for a disorder manifested by bleeding ears.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to April 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In July 2011, and March 2013, the Board remanded the claims for additional development.  

In April 2011, the Veteran and his spouse testified at a personal hearing before the undersigned.  A transcript of that hearing is associated with the claims file.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for vertigo, and Meniere's disease, are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO.





FINDING OF FACT

The Veteran does not currently have a disorder manifested by bleeding ears that is related to his service.


CONCLUSION OF LAW

A disorder manifested by bleeding ears was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has a disability manifested by bleeding ears due to his service.  He has testified that during service, he performed duties in an artillery unit in which he helped load and shoot cannons.  He further testified that during service, his ears had "creamy milky looking stuff" that came out of his ears, but that it did not look bloody, and that although he received inservice treatment, he was not provided with much information about his symptoms.  He stated that his ears began bleeding when he started working for a moving company after service, and that he had had a bloody discharge on his pillow the night before.  The Veteran's spouse essentially testified that she has known the Veteran since 1984, and that he has had ear symptoms since that time.  

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Id.

The Board notes that service connection is currently in effect for disabilities that include tinnitus, and bilateral hearing loss.

There must be competent evidence of a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (current disability means a disability shown by competent medical evidence to exist at the time of the award of service connection); McClain v. Nicholson, 21 Vet. App. 319 (2007) (current disability exists if the diagnosed disability is present at or contemporary to the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in absence of proof of a present disability, there can be no valid claim for service connection because Congress has specifically limited entitlement to present disabilities).  Furthermore, pain alone, without a diagnosed or identifiable underlying malady or condition, does not itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims decided herein.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address reasons for rejecting any evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The National Personnel Records Center has reported that the Veteran's service treatment records are not of record, and may have been destroyed in a fire.  

There are no service treatment records for the Veteran's first period of active duty.   Efforts to obtain those records have been exhausted.  The Board recognizes that it has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.   See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law  does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1961 and 2013.  This evidence includes a report (VA Form 10-P-10), dated in April 1968, which shows that the Veteran complained of right ear pain and discharge.  He stated that four years before he had had a "badly infected right ear." The diagnosis was probable otitis media, right ear, and upper respiratory infection.
 VA progress notes, dated in 1983, show a complaint of ear symptoms (other than bleeding), with an assessment of otitis media.  He was treated for complaints of ear symptoms (other than bleeding) on multiple occasions on or after 1988,to include the following: An April 1989 report notes a perforated right membrane.  An April 1989 X-ray report notes chronic right sclerotic mastoiditis.  A February 1991 report indicates that the Veteran was to undergo an evaluation for placement of a tympanostomy tube for chronic otitis media.  A VA progress note, dated in July 1991, shows that the Veteran reported a history of dizziness and since about 1984, and that he was diagnosed with otitis media, but that he had Meniere's disease.  There was a notation that he had been on medication (Meclizine) for Meniere's disease.  An August 1991 VA audiological examination report notes mild sensorineural hearing loss, bilaterally.  Thereafter, VA progress contain a number of notations indicating that he was taking Meclazine for Meniere's disease.  See e.g., VA progress notes, dated in September 1995, January 1996, December 1998, June 1999.  In an October 2008 otolaryngology consultation, the Veteran stated that he had experienced bleeding in his ear five to six days previously.  On examination, no drainage was noted; there were no findings of a bleeding ear.  The diagnosis was right otitis externa.  Overall, the VA progress notes contain several notations that the Veteran had reported having ongoing ear symptoms since his service, although ear bleeding was not specifically claimed.  

A private treatment report from E.K.C., D.O., dated in 2008, notes otitis media, right ear, and chronic ear infections.  The Veteran reported a history of problems since he had been in the Army, "54 years ago."

A private treatment report from Preferred Medical Associates, dated in November 2008, shows that the Veteran reported that he had ruptured his ear after he got out of the Army, 54 years before.

In a September 2011 VA examination, the examiner noted that the Veteran claimed that his ear bled the previous week.  The examiner noted that the Veteran's caregiver could not detect any blood coming out of the Veteran's ear.  No evidence of bleeding was found.  

In September 2013, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran's claims files had been reviewed.  On examination, the external ear, ear canals, and tympanic membranes were normal.  The examiner stated that there was no evidence of a bleeding ear condition on examination at present.  The diagnosis was disequilibrium syndrome of aging.    

The Board finds that this claim must be denied.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the Board finds that the evidence is insufficient to show that the Veteran has a disability manifested by bleeding ears.  The Veteran is shown to have been diagnosed with ear disorders that included otitis media and otitis externa, however, none of these have been associated with findings of ear bleeding.  In addition, the most recent examination report of record is the September 2013 VA examination report, and in that report, the examiner concluded that there was no evidence of a bleeding ear condition on examination at present, and there was no relevant diagnosis.  This opinion is considered to be highly probative, as it is shown to have been based on a review of the Veteran's claims files, and it is accompanied by a sufficiently supportive findings.  See Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board therefore finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  Degmetich; Gilpin.  

The Board acknowledges the Veteran's belief that he has a disability manifested by bleeding ears, and he is competent to testify as to symptomatology such as bleeding.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, to the extent that the Veteran may have intended to assert that he had had bleeding ears since his separation from service, i.e., ongoing symptomatology, this would not be credible.  Despite the seriousness of such symptoms, and although the Veteran has reported a history of ongoing ear symptoms other than bleeding following separation from service on many occasions, the Veteran is not shown to have reported a history of bleeding ears in any of the post-service medical histories, nor are complaints of bleeding ears shown for many years following separation from service.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Accordingly, any assertion of bleeding ears on an ongoing basis since separation from service is not credible.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). 

In reaching this decision, the Board has considered the Veteran's oral and written testimony.  However, to the extent he may be asserting that he has had a disability manifested by bleeding ears since his service, he has been found not to be credible, and the Board has afforded the medical evidence more probative weight.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  The Board has considered the applicability of "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence, via letters dated in November 2008 and February 2009.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) , as indicated under the facts and circumstances in this case.  As an initial matter, service treatment reports (STSs) are not of record.  A report from the National Personnel Records Center (NPRC), dated in November 2008, indicates that there are no additional service treatment records available, and that any other records that may have existed may have been destroyed in a 1973 fire.  Under such circumstances, there is a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment records.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992). The Board is also under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263   (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  However, the Court has rejected the argument that there should be an "adverse presumption" against VA where service medical records have been lost or destroyed while in the Government's control, including records destroyed in the 1973 fire at the NPRC. See Cromer v. Nicholson, 19 Vet. App. 215 (2005). 

The Board is satisfied that its duty has been met and that all reasonable efforts to develop the record have been made.  Prior to issuing its decision, the RO made requests to the NPRC to obtain any available service treatment records, to include a specific request for Morning Reports, and sick reports.  However, the NPRC reported that no additional records could be found.  In a February 2009 duty-to-assist letter the Veteran was advised of additional sources of evidence he could identify or submit.  In April 2009, the RO issued a memorandum in which it determined that the Veteran's personnel records are unavailable for review.  The Veteran has been afforded the opportunity for a hearing, and in April 2011, he was afforded a hearing.  The Board has obtained the Veteran's post-service VA and non-VA medical records.  In August 2011, the Social Security Administration (SSA) stated that any records it had for the Veteran had been destroyed.  See also RO's March 2012 memorandum, finding that the Veteran's SSA records were unobtainable.  Therefore, the Board finds that the RO has satisfied its duty to assist under Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).

The Veteran has been afforded examinations.  In particular, the September 2013 VA examiner reviewed the Veteran's claim file, past medical history, recorded the Veteran's current complaints and history, conducted an appropriate evaluation, and provided diagnoses and opinions consistent with the remainder of the evidence of record.  The Board finds that the examination is adequate for the purpose of making a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met. 

In April 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before an Acting Veterans Law Judge (AVLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the April 2011 hearing, the AVLJ identified the issue on appeal.  Also, information was solicited regarding the etiology and severity of his disability.  The testimony did not reflect that there were any outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  

In summary, the Board finds that the available medical evidence is sufficient for an adequate determination of the claims on appeal.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claim does not cause any prejudice to the Veteran.


ORDER

Service connection for a disorder manifested by bleeding ears is denied.  


REMAND

In June 2013, the Board remanded the Veteran's claims of entitlement to service connection for vertigo and Meniere's disease.  The Board notes that when its remand orders are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The June 2013 Remand instructed a VA examiner to address whether the Veteran's vertigo and Meniere's disease were caused or aggravated by his service-connected tinnitus or hearing loss.  

The Veteran received a VA examination in September 2013, however, the Board finds that the associated examination report is inadequate.  The examiner essentially determined that the Veteran's symptoms were not consistent with Meniere's syndrome, and that the Veteran suffered from disequilibrium syndrome of aging.  The examiner essentially stated that Meniere's disease, and vertigo, were not currently shown, and that it was less likely as not that either of these disabilities were incurred in or caused by his service, and the reasons for this were explained. 
However, with regard the possibility of secondary service connection, the examiner merely once again indicated that Meniere's disease, and vertigo, were less likely as not incurred in or caused by his service (i.e., the opinion only addressed service connection on a direct basis).  The examiner further stated that Meniere's disease, and vertigo, were not currently shown, and that there is no relationship" between tinnitus or hearing loss and Meniere's disease, or vertigo.  

In summary, notwithstanding the diagnosis of "disequilibrium syndrome of aging," (which indicates that it was caused by the aging process) the possibility that the Veteran's hearing loss, and/or tinnitus may have caused, or aggravated, this disorder has not been specifically addressed.  A remand is therefore required for supplemental opinion. 

The Veteran is advised that it is his responsibility to report for any examination and
to cooperate in the development of his claims.  The consequences for failure to
report for a VA examination without good cause may include denial of the claims.
 38 C.F.R. § 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Return the Veteran's claims file for review by the examiner who performed the Veteran's September 2013 VA examination.  The Veteran's claims file should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's claims file has been reviewed, to include the evidence of diagnoses of Meniere's disease, and vertigo.  The examiner should provide opinions as to the following:

Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's disequilibrium syndrome was caused, or aggravated, (that is, permanently increased in severity beyond the natural progress of the disorder) by his service-connected hearing loss disability, or tinnitus?

2.  If the examiner that conducted the September 2013 VA examination is no longer available, a new VA examination should be conducted.  The Veteran's claims file should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's claims file has been reviewed, to include the evidence of diagnoses of Meniere's disease, and vertigo.  The examiner should provide opinions as to the following:

a)  Has the Veteran had vertigo, or Meniere's disease, or any other similar disability, to include disequilibrium syndrome, at any time since he filed his claim in September 2008?  To the extent that it is found that the Veteran does not currently have vertigo, or Meniere's disease, please reconcile such a finding with the evidence of record indicating that he does have such a condition.  

b)  If the Veteran is found to have a disability pursuant to question "a", provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during his active service, or was caused by any event in his active service, to include close proximity to artillery.

c)  If the Veteran is found to have a disability pursuant to question "a", is it at least as likely as not (that is, a 50 percent probability or greater) that the disability was caused by his service-connected hearing loss disability or tinnitus?

d)  If the Veteran is found to have a disability pursuant to question "a", is it at least as likely as not (that is, a 50 percent probability or greater) that the disability was aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by his service-connected hearing loss disability or tinnitus?

e)  If the response to (c) is that a disability has been aggravated by any of the Veteran's service-connected disabilities, the examiner must provide an opinion as to the baseline level of severity of the disability (i.e., pathology, nature, frequency, and degree of severity of symptoms) existing prior to the onset of aggravation, and the level of severity of the disability after aggravation occurred.  If any of the increase in severity is due to natural progress, the examiner should indicate the degree of disability due to natural progression.  See 38 C.F.R. § 3.310(b) (2013).

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A detailed rationale for all opinions expressed should be provided; that is, each opinion should clearly indicate how the examiner arrived at the stated conclusion. 
The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.  If an opinion cannot be provided without resort to mere speculation, the examiner must so state and must provide a rationale for such conclusion.

3.  Thereafter, review the claims folder to ensure that the foregoing development has been completed.  In particular, review the supplemental opinion/examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.

4.  Then readjudicate the claims.  If either of the decisions is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


